Case: 19-60783     Document: 00515824191          Page: 1    Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 16, 2021
                                  No. 19-60783
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Darwin Christopher Caliz,

                                                                       Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 074 537


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Darwin Christopher Caliz, a native and citizen of Belize, petitions this
   court for review of an order of the Board of Immigration Appeals (BIA)
   dismissing his appeal of an Immigration Judge’s (IJ) denial of asylum,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60783      Document: 00515824191           Page: 2    Date Filed: 04/16/2021




                                     No. 19-60783


   withholding of removal, and protection under the Convention Against
   Torture (CAT).
          Caliz’s claim that the IJ lacked jurisdiction over his removal
   proceedings because the Notice to Appear (NTA) served on him failed to set
   the date and time for his initial hearing is foreclosed. See Pierre-Paul v. Barr,
   930 F.3d 684, 690-92 (5th Cir. 2019), cert. denied, 140 S. Ct. 2718 (2020).
   Caliz failed to exhaust both his claim that he is eligible for cancellation of
   removal because he did not receive proper statutory notice of his removal
   hearing and his claim that he merited an award of humanitarian asylum; thus,
   we lack jurisdiction to consider them. See Omari v. Holder, 562 F.3d 314, 318-
   19 (5th Cir. 2009).
          We review the findings and conclusions of the BIA and the decision of
   the IJ to the extent that it influenced the BIA. See Zhu v. Gonzales, 493 F.3d
588, 593 (5th Cir. 2007). Whether an alien is eligible for asylum, withholding
   of removal, and relief under the CAT are factual findings reviewed for
   substantial evidence. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009);
   Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005). Whether conduct
   rises to the level of persecution is an issue of law we review de novo. Morales
   v. Sessions, 860 F.3d 812, 816 (5th Cir. 2017); Zhu, 493 F.3d at 594.
          The lone death threat directed at Caliz’s father by Caliz’s uncle
   neither constituted persecution nor sufficed to instill in Caliz a well-founded
   fear of future persecution. See Morales, 860 F.3d at 816. Accordingly, the
   BIA’s finding that Caliz was ineligible for asylum based on his failure to
   establish past persecution or a well-founded fear of future persecution is
   supported by substantial evidence. See id.; Wang, 569 F.3d at 536-37.
   Because Caliz failed to demonstrate his entitlement to asylum, he also failed
   to demonstrate his entitlement to withholding of removal. See Efe v. Ashcroft,
   293 F.3d 899, 906 (5th Cir. 2002). Caliz also failed to establish that he more




                                          2
Case: 19-60783      Document: 00515824191          Page: 3   Date Filed: 04/16/2021




                                    No. 19-60783


   likely than not would be tortured by his uncle with the acquiescence of a
   governmental official if removed to Belize. See Morales, 860 F.3d at 818. His
   claim that he will be tortured based on generalized social conditions in Belize
   is too speculative to support CAT relief and is insufficient to compel reversal
   under the substantial evidence standard. See id.
          Accordingly, Caliz’s petition for review is DENIED in part and
   DISMISSED in part.




                                          3